Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 10, 2021

                                       No. 04-20-00486-CR

                                 Jemadari Chinua WILLIAMS,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. B19-346
                           Honorable Rex Emerson, Judge Presiding


                                         ORDER

        The State has filed a response to appellant's motion to compel service of the State's brief,
stating the brief was mailed to appellant by regular United States mail on April 20, 2021. In
addition, a copy of the brief was sent to appellant by Federal Express (Tracking No.
807029006059) on May 10, 2021. We grant appellant's motion for extension of time to file a
reply brief and order the brief filed by June 9, 2021.

       It is so ORDERED on May 10, 2021.

                                                                     PER CURIAM

       ATTESTED TO: _____________________________
                    Michael A. Cruz,
                    Clerk of Court